           Case 1:20-cv-01125-ELR Document 76 Filed 10/20/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DELTA AIR LINES, INC.,

               Plaintiff and Counterclaim         C.A. No. 1:20-CV-01125 (ELR)
               Defendant,

      v.

MARRIOTT INTERNATIONAL, INC.,

               Defendant and
               Counterclaim Plaintiff,

and MARRIOTT WORLDWIDE
CORPORATION,

      Counterclaim Plaintiff.



                           CERTIFICATE OF SERVICE

      Counsel for Defendant and Counterclaim Plaintiff Marriott International,

Inc. and Counterclaim Plaintiff Marriott Worldwide Corporation (individually and

collectively “Marriott”), hereby certifies that on October 6, 2020, a copy of the

Document Subpoena of Delta Marine Industries, Inc. was served by electronic mail

to all attorneys of record for Plaintiff and Counterclaim Defendant.




                                            -1-
        Case 1:20-cv-01125-ELR Document 76 Filed 10/20/20 Page 2 of 5




      Counsel for Marriott also certifies that the Document Subpoena of Delta

Marine Industries, Inc. was served on Delta Marine Industries, Inc., c/o Michelle

Jones, 1608 South 96th Street, Seattle, WA 98108 on October 7, 2020.



                                      /s/ Virginia L. Carron
                                      Virginia L. Carron (Ga. Bar No. 112770)
                                      FINNEGAN, HENDERSON, FARABOW,
                                             GARRETT & DUNNER, L.L.P.
                                      271 17th Street, NW, Suite 1400
                                      Atlanta, Georgia 30363
                                      Telephone: (404) 653-6452
                                      Fax: (404) 653-6444
                                      Email: virginia.carron@finnegan.com

                                      Danny M. Awdeh (admitted pro hac vice)
                                      Douglas A. Rettew (admitted pro hac vice)
                                      FINNEGAN, HENDERSON, FARABOW,
                                            GARRETT & DUNNER, L.L.P.
                                      901 New York Avenue, NW
                                      Washington, DC 20001
                                      Telephone: (202)-408-4000
                                      Fax: (202) 408-4444
                                      Email: danny.awdeh@finnegan.com
                                      Email: doug.rettew@finnegan.com

                                      Morgan E. Smith (admitted pro hac vice)
                                      Benjamin F. Tookey (pro hac vice pending)
                                      FINNEGAN, HENDERSON, FARABOW,
                                            GARRETT & DUNNER, L.L.P.
                                      3300 Hillview Avenue
                                      Palo Alto, CA 94304


                                        -2-
Case 1:20-cv-01125-ELR Document 76 Filed 10/20/20 Page 3 of 5




                           Telephone: (650) 849-6600
                           Fax: (650) 849-6666
                           Email: morgan.smith@finnegan.com
                           Email: benjamin.tookey@finnegan.com

                           Attorneys for Defendant and Counterclaim
                           Plaintiff Marriott International, Inc. and
                           Counterclaim Plaintiff Marriott Worldwide
                           Corporation




                             -3-
Case 1:20-cv-01125-ELR Document 76 Filed 10/20/20 Page 4 of 5
Case 1:20-cv-01125-ELR Document 76 Filed 10/20/20 Page 5 of 5
